--------------------------------------------------------------------------------

Exhibit 10.1



AMENDED AND RESTATED EMPLOYMENT AGREEMENT


THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made as of
November 7, 2018 by and between Asterias Biotherapeutics, Inc. (“Asterias”), a
California corporation, and Craig Halberstadt ("Executive"), and shall be
effective and replace that certain employment agreement dated July 18, 2016 by
and between Asterias and Executive at the time that is immediately prior to the
consummation of the proposed transaction between Asterias and BioTime, Inc.


1.          Engagement; Position and Duties.


(a)          Asterias agrees to employ Executive in the position described on
Exhibit A (which Exhibit A is a part of this Agreement) effective as of the date
of this Agreement. Executive shall perform the duties and functions described on
Exhibit A and such other duties as the executive(s) to whom Executive reports or
the Board of Directors of Asterias may from time to time determine. Executive
shall devote Executive’s best efforts, skills, and abilities, on a full‑time
basis, exclusively to the business of Asterias and its Related Companies
pursuant to, and in accordance with, business policies and procedures, as fixed
from time to time by the Board of Directors (the “Policies”). Executive
covenants and agrees that Executive will faithfully adhere to and fulfill the
Policies, including any changes to the Policies that may be made in the future.
Executive may be provided with a copy of Asterias’ employee manual (the
“Manual”) which contains the Policies. Asterias may change its Policies from
time to time, in which case Executive will be notified of the changes in writing
by a memorandum, a letter, or an update or revision of Asterias’s employee
manual.


(b)          Performance of Services for Related Companies. In addition to the
performance of services for Asterias, Executive shall, to the extent so required
by Asterias, also perform services for one or more members of a consolidated
group of which Asterias is a part ("Related Company"), provided that such
services are consistent with the kind of services Executive performs or may be
required to perform for Asterias under this Agreement. If Executive performs any
services for any Related Company, Executive shall not be entitled to receive any
compensation or remuneration in addition to or in lieu of the compensation and
remuneration provided under this Agreement on account of such services for the
Related Company. The Policies will govern Executive’s employment by Asterias and
any Related Companies for which Executive is asked to provide Services. In
addition, Executive covenants and agrees that Executive will faithfully adhere
to and fulfill such additional policies as may established from time to time by
the board of directors of any Related Company for which Executive performs
services, to the extent that such policies and procedures differ from or are in
addition to the Policies adopted by Asterias.


(c)          No Conflicting Obligations. Executive represents and warrants to
Asterias and each Related Company that Executive is under no obligations or
commitments, whether contractual or otherwise, that are inconsistent with
Executive’s obligations under this Agreement or that would prohibit Executive,
contractually or otherwise, from performing Executive’s duties as under this
Agreement and the Policies.


(d)          No Unauthorized Use of Third Party Intellectual Property. Executive
represents and warrants to Asterias and each Related Company that Executive will
not use or disclose, in connection with Executive’s employment by Asterias or
any Related Company, any patents, trade secrets, confidential information, or
other proprietary information or intellectual property as to which any other
person has any right, title or interest, except to the extent that Asterias or a
Related Company holds a valid license or other written permission for such use
from the owner(s) thereof. Executive represents and warrants to Asterias and
each Related Company that Executive has returned all property and confidential
information belonging to any prior employer.
 

--------------------------------------------------------------------------------

2.          Compensation


(a)          Salary. During the term of this Agreement, Asterias shall pay to
the Executive the salary shown on Exhibit A. Executive's salary shall be paid in
equal semi-monthly installments, consistent with Asterias’s regular salary
payment practices. Executive's salary may be increased from time-to-time by
Asterias, in Asterias’s sole and absolute discretion, without affecting this
Agreement.


(b)          Bonus. Executive may be eligible for an annual bonus, as may be
approved by the Board of Directors in its discretion, based on Executive's
performance and achievement of goals or milestones set by the Board of Directors
from time to time. Executive agrees that the Board of Directors of Asterias may
follow the recommendations of the Compensation Committee of the board of
directors of Asterias’s parent company in determining whether to a award bonus
or to establish performance goals or milestones. Executive also agrees that the
Board of Directors and Asterias are not obligated to adopt any bonus plan, to
maintain in effect any bonus plan that may now be in effect or that may be
adopted during the term of Executive’s employment, or to pay Executive a bonus
unless a bonus is earned under the terms and conditions of any bonus plan
adopted by Asterias.


(c)          Expense Reimbursements. Asterias or a Related Company shall
reimburse Executive for reasonable travel and other business expenses (but not
expenses of commuting to work) incurred by Executive in the performance of
Executive’s duties under this Agreement, subject to the Policies and procedures
in effect from time to time, and provided that Executive submits supporting
vouchers.


(d)          Benefit Plans. Executive may be eligible (to the extent Executive
qualifies) to participate in certain retirement, pension, life, health, accident
and disability insurance, stock option plan or other similar employee benefit
plans which may be adopted by Asterias (or a Related Company) for its employees.
Asterias and the Related Companies have the right, at any time and without any
amendment of this Agreement, and without prior notice to or consent from
Executive, to adopt, amend, change, or terminate any such benefit plans that may
now be in effect or that may be adopted in the future, in each case without any
further financial obligation to Executive. Any benefits to which Executive may
be entitled under any benefit plan shall be governed by the terms and conditions
of the applicable benefit plan, and any related plan documents, as in effect
from time to time. If Executive receives any grant of stock options or
restricted stock under any stock option plan or stock purchase plan of Asterias
or any Related Company, the terms and conditions of the stock options or
restricted stock, and Executive’s rights with respect to the stock options or
restricted stock, shall be governed by (i) the terms of the applicable stock
option or stock purchase plan, as the same may be amended from time to time, and
(ii) the terms and conditions of any stock option agreement or stock purchase
agreement and related agreements that Executive may sign or be required to sign
with respect to the stock options or restricted stock.


(e)          Vacation; Sick Leave. Executive shall be entitled to the number of
days of vacation and sick leave (without reduction in compensation) during each
calendar year shown on Exhibit A or as may be provided by the Policies.
Executive’s vacation shall be taken at such time as is consistent with the needs
and Policies of Asterias and its Related Companies. All vacation days and sick
leave days shall accrue annually based upon days of service. Executive’s right
to leave from work due to illness is subject to the Policies and the provisions
of this Agreement governing termination due to disability, sickness or illness.
The Policies governing the disposition of unused vacation days and sick leave
days remaining at the end of Asterias's fiscal year shall govern whether unused
vacation days or sick leave days will be paid, lost, or carried over into
subsequent fiscal years.
 
2

--------------------------------------------------------------------------------

3.          Competitive Activities. During the term of Executive's employment,
and for one year thereafter, Executive shall not, for Executive or any third
party, directly or indirectly employ, solicit for employment or recommend for
employment any person employed by Asterias or any Related Company. During the
term of Executive's employment, Executive shall not, directly or indirectly as
an employee, contractor, officer, director, member, partner, agent, or equity
owner, engage in any activity or business that competes or could reasonably be
expected to compete with the business of Asterias or any Related Company.
Executive acknowledges that there is a substantial likelihood that the
activities described in this Section would (a) involve the unauthorized use or
disclosure of Asterias's or a Related Company's Confidential Information and
that use or disclosure would be extremely difficult to detect, and (b) result in
substantial competitive harm to the business of Asterias or a Related Company.
Executive has accepted the limitations of this Section as a reasonably
practicable and unrestrictive means of preventing such use or disclosure of
Confidential Information and preventing such competitive harm.


4.          Inventions/Intellectual Property/Confidential Information


(a)          As used in this Agreement, “Intellectual Property” means any and
all inventions, discoveries, formulas, improvements, writings, designs, or other
intellectual property. Any and all Intellectual Property relating to or in any
way pertaining to or connected with the systems, products, apparatus, or methods
employed, manufactured, constructed, or researched by Asterias, or any Related
Company, which Executive may conceive or make while performing services for
Asterias or a Related Company shall be the sole and exclusive property of
Asterias or the applicable Related Company. Executive hereby irrevocably assigns
and transfers to Asterias, or a Related Company, all rights, title and interest
in and to all Intellectual Property that Executive may now or in the future have
under patent, copyright, trade secret, trademark or other law, in perpetuity or
for the longest period otherwise permitted by law, without the necessity of
further consideration. Asterias and the Related Companies will be entitled to
obtain and hold in their own name all copyrights, patents, trade secrets,
trademarks and other similar registrations with respect to such Intellectual
Property.


(b)          Moral Rights. To the extent allowed by law, the rights to
Intellectual Property assigned by Executive to Asterias or any Related Company
includes all rights of paternity, integrity, disclosure and withdrawal, and any
other rights that may be known as or referred to as “moral rights,” “artist’s
rights,” “droit moral,” or the like (collectively “Moral Rights”). To the extent
Executive retains any such Moral Rights under applicable law, Executive hereby
ratifies and consents to any action that may be taken with respect to such Moral
Rights by or authorized by Asterias or a Related Company and agrees not to
assert any Moral Rights with respect thereto. Executive shall confirm in writing
any such ratifications, consents, and agreements from time to time as requested
by Asterias or Related Company.


(c)          Execution of Documents; Power of Attorney. Executive agrees to
execute and sign any and all applications, assignments, or other instruments
which Asterias or a Related Company may deem necessary in order to enable
Asterias or a Related Company, at its expense, to apply for, prosecute, and
obtain patents of the United States or foreign countries for the Intellectual
Property, or in order to assign or convey to, perfect, maintain or vest in
Asterias or a Related Company the sole and exclusive right, title, and interest
in and to the Intellectual Property. If Asterias or a Related Company is unable
after reasonable efforts to secure Executive’s signature, cooperation or
assistance in accordance with the preceding sentence, whether because of
Executive’s incapacity or any other reason whatsoever, Executive hereby
designates and appoints Asterias or any Related Company or its designee as
Executive’s agent and attorney-in-fact, to act on Executive’s behalf, to execute
and file documents and to do all other lawfully permitted acts necessary or
desirable to perfect, maintain or otherwise protect Asterias’s or a Related
Company’s rights in the Intellectual Property. Executive acknowledges and agrees
that such appointment is coupled with an interest and is irrevocable.
 
3

--------------------------------------------------------------------------------

(d)          Disclosure of Intellectual Property. Executive agrees to disclose
promptly to Asterias or a Related Company all Intellectual Property which
Executive may create or conceive solely, jointly, or commonly with others. This
paragraph is applicable whether or not the Intellectual Property was made under
the circumstances described in paragraph (a) of this Section. Executive agrees
to make such disclosures understanding that they will be received in confidence
and that, among other things, they are for the purpose of determining whether or
not rights to the related Intellectual Property is the property of Asterias or a
Related Company.


(e)          Limitations. The obligations provided for by this Section 4, except
for the requirements as to disclosure in paragraph 4(d), do not apply to any
rights Executive may have acquired in connection with Intellectual Property for
which no equipment, supplies, facility, or trade secret information of Asterias
or a Related Company was used and which was developed entirely on the
Executive’s own time and (i) which at the time of conception or reduction to
practice does not relate directly or indirectly to the business of Asterias or a
Related Company, or to the actual or demonstrable anticipated research or
development activities or plans of Asterias or a Related Company, or (ii) which
does not result from any work performed by Executive for Asterias or a Related
Company. All Intellectual Property that (1) results from the use of equipment,
supplies, facilities, or trade secret information of Asterias or a Related
Company; (2) relates, at the time of conception or reduction to practice of the
invention, to the business of Asterias or a Related Company, or actual or
demonstrably anticipated research or development of Asterias or a Related
Company; or (3) results from any work performed by Executive for Asterias or a
Related Company shall be assigned and is hereby assigned to Asterias or the
applicable Related Company. The parties understand and agree that this
limitation is intended to be consistent with California Labor Code, Section
2870, a copy of which is attached as Exhibit A. If Executive wishes to clarify
that something created by Executive prior to Executive’s employment by Asterias
or a Related Company that relates to the actual or proposed business of Asterias
or a Related Company is not within the scope of this Agreement, Executive has
listed it on Exhibit B in a manner that does not violate any third party rights.


(f)          Confidential and Proprietary Information. During Executive’s
employment, Executive will have access to trade secrets and confidential
information of Asterias and one or more Related Companies. Confidential
Information means all information and ideas, in any form, relating in any manner
to matters such as: products; formulas; technology and know-how; inventions;
clinical trial plans and data; business plans; marketing plans; the identity,
expertise, and compensation of employees and contractors; systems, procedures,
and manuals; customers; suppliers; joint venture partners; research
collaborators; licensees; and financial information. Confidential Information
also shall include any information of any kind, whether belonging to Asterias, a
Related Company, or any third party, that Asterias or a Related Company has
agreed to keep secret or confidential under the terms of any agreement with any
third party. Confidential Information does not include: (i) information that is
or becomes publicly known through lawful means other than unauthorized
disclosure by Executive; (ii) information that was rightfully in Executive's
possession prior to Executive’s employment with Asterias and was not assigned to
Asterias or a Related Company or was not disclosed to Executive in Executive’s
capacity as a director or other fiduciary of Asterias or a Related Company; or
(iii) information disclosed to Executive, after the termination of Executive’s
employment by Asterias, without a confidential restriction by a third party who
rightfully possesses the information and did not obtain it, either directly or
indirectly, from Asterias or a Related Company, and who is not subject to an
obligation to keep such information confidential for the benefit of Asterias, a
Related Company, or any third party with whom Asterias or a Related Company has
a contractual relationship. Executive understands and agrees that all
Confidential Information shall be kept confidential by Executive both during and
after Executive’s employment by Asterias or any Related Company. Executive
further agrees that Executive will not, without the prior written approval by
Asterias or a Related Company, disclose any Confidential Information, or use any
Confidential Information in any way, either during the term of Executive’s
employment or at any time thereafter, except as required by Asterias or a
Related Company in the course of Executive’s employment.
 
4

--------------------------------------------------------------------------------

5.          Termination of Employment. Employee understands and agrees that
Employee’s employment has no specific term. This Agreement, and the employment
relationship, are “at will” and may be terminated by Employee or by Asterias
(and the employment of Employee by any Related Company may be terminated by the
Related Company) with or without cause at any time by notice given in writing.
Except as otherwise agreed in writing or as otherwise provided in this
Agreement, upon termination of Employee’s employment, Asterias and the Related
Companies shall have no further obligation to Employee by way of compensation or
otherwise as expressly provided in this Agreement or in any separate employment
agreement that might then exist between Employee and Asterias or any Related
Company.


(a)          Payments Due Upon Termination of Employment. Upon termination of
Employee’s employment with Asterias and all Related Companies at any time and
for any reason, Employee will be entitled to receive only the severance benefits
set forth below, but Employee will not be entitled to any other compensation,
award, or damages with respect to Employee’s employment or termination of
employment.


(i)          Termination for Cause, Death, Disability, or Resignation. In the
event that the employment of Employee is terminated for Cause, or is terminated
as a result of death, Disability, or resignation without “Good Reason” as
defined in this Agreement, Employee will be entitled to receive payment for all
accrued but unpaid salary, accrued but unpaid bonus, if any, and vacation
accrued as of the date of termination of Employee’s employment. Employee will
not be entitled to any cash severance benefits or vesting of any stock options
or other equity or cash awards.


(ii)          Termination Without Cause and Resignation for Good Reason. In the
event that the employment of Employee is terminated by Asterias without “Cause”
as defined in this Agreement or Employee resigns for “Good Reason,” as defined
in this Agreement otherwise than within twelve (12) months following a “Change
in Control” as defined in this Agreement, Employee shall receive payment for all
accrued but unpaid salary, accrued but unpaid bonus, if any, and vacation
accrued as of the date of termination of Employee’s employment, and as severance
compensation salary continuation at Employee’s then-current base salary for six
(6) months. The salary continuation described in this paragraph shall begin as
soon as practicable after the effective date of Employee’s separation agreement,
no later than 60 days after the date of Employee’s termination of employment,
subject to such payroll deductions and withholdings as are required by law. This
paragraph shall not apply to (x) termination of Employee’s employment by a
Related Company if Employee remains employed by Asterias or another Related
Company, or (y) termination of Employee’s employment by Asterias if Employee
remains employed by a Related Company.
 
5

--------------------------------------------------------------------------------

(iii)          Change of Control. In the event Asterias (or any successor in
interest to Asterias that has assumed Asterias’ obligation under this Agreement)
terminates Employee’s employment without “Cause” or Employee resigns for “Good
Reason” within twelve (12) months following a Change in Control, Employee will
be entitled to receive payment for all accrued but unpaid salary, accrued but
unpaid bonus, if any, and vacation accrued as of the date of termination of
Employee’s employment, and as severance compensation (A) an amount equal to six
months of Employee’s base salary, which shall be paid in a lump sum no later
than 60 days after the date of Employee’s termination of employment, subject to
such payroll deductions and withholdings as are required by law, (B) bonus for
the year in which Executive’s employment terminated based on actual performance
and payable (at the discretion of the Company, in cash or in shares of common
stock of the Company or its parent company) when annual bonus payments are
payable to other members of senior management and pro-rated to reflect the
portion of the year during which the Executive performed services, (C)
accelerated vesting of 100% of Employee’s then unvested stock options and any
restricted stock, and (D) payment, for a period of six (6) months, of any health
insurance benefits that Executive was receiving at the time of termination of
Executive’s employment, under an Asterias employee health insurance plan subject
to COBRA.


(b)          Release. Any other provision of this Agreement notwithstanding,
paragraphs (a)(ii) and (a)(iii) of this Section shall not apply unless Employee
(i) has executed a separation agreement including a general release of all
claims against Asterias or its successor in interest (in a form prescribed by
Asterias or its successor in interest) and (ii) has returned all property in
Employee’s possession belonging Asterias or its successor in interest.


(c)          Definitions. For purposes of this Section, the following
definitions shall apply:


(i)          "Cause" means: (A) the repeated failure to properly perform
Employee's job responsibilities after written receipt being notified of such
failure to perform, as determined reasonably and in good faith by the Board of
Directors; (B) commission of any act of fraud, gross misconduct or dishonesty
with respect to Asterias or any Related Company; (C) conviction of, or plea of
guilty or "no contest" to, any felony, or a crime involving moral turpitude; (D)
breach of any provision of this Agreement or any provision of any proprietary
information and inventions agreement with Asterias or any Related Company; (E)
failure to follow the lawful directions of the Board of Directors of Asterias or
any Related Company; (F) chronic alcohol or drug abuse; (G) obtaining, in
connection with any transaction in which Asterias, any Related Company, or any
of Asterias’ affiliates is a party, a material undisclosed financial benefit for
Employee or for any member of Employee’s immediate family or for any
corporation, partnership, limited liability company, or trust in which Employee
or any member of Employee’s immediate family owns a material financial interest;
or (H) harassing or discriminating against, or participating or assisting in the
harassment of or discrimination against, any employee of Asterias (or a Related
Company or an affiliate of Asterias) based upon gender, race, religion,
ethnicity, or nationality.


(ii)          “Change of Control” means (A) the acquisition of Voting Securities
of Asterias by a Person or an Affiliated Group entitling the holder thereof to
elect a majority of the directors of Asterias; provided, that an increase in the
amount of Voting Securities held by a Person or Affiliated Group who on the date
of this Agreement beneficially owned (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the regulations thereunder)
more than 30% of the Voting Securities shall not constitute a Change of Control
unless such Person or Affiliated Group acquires 80% or more of the Voting
Securities; and provided, further, that an acquisition of Voting Securities by
one or more Persons acting as an underwriter in connection with a sale or
distribution of such Voting Securities shall not constitute a Change of Control
under this clause (A); (B) the sale of all or substantially all of the assets of
Asterias; (C) a merger or consolidation of Asterias with or into another
corporation or entity (irrespective of whether Asterias is the surviving
corporation in such merger or consolidation) in which the stockholders of
Asterias immediately before such merger or consolidation do not own, in
substantially the same percentages, Voting Securities of the surviving
corporation or entity (or the ultimate parent of the surviving corporation or
entity) entitling them, in the aggregate (and without regard to whether they
constitute an Affiliated Group) to elect a majority of the directors or persons
holding similar powers of the surviving corporation or entity (or the ultimate
parent of the surviving corporation or entity); or (D) a change in the
composition of the Board occurring within a twelve (12) month period, as a
result of which the incumbent directors cease to constitute at least a majority
of the Board.
 
6

--------------------------------------------------------------------------------

(iii)          “Disability” shall mean Employee’s inability to perform the
essential functions of Employee’s job responsibilities for a period of one
hundred eighty (180) days in the aggregate in any twelve (12) month period.


(iv)          “Good Reason” means (A) a diminution in Employee’s base salary;
(B) a material change in geographic location at which Employee must perform
services (a change in location of Asterias office at which Employee will
primarily work will be considered material only if it increases Employee’s
current average one-way commute time by more than twenty five percent (25%));
(C) any material failure of the successors to Asterias after a Change of Control
to perform, or causing Asterias not to perform, Asterias’ obligations under this
Agreement; (D) any action or inaction of Asterias that constitutes a material
breach of the terms of this Agreement; or (E) any other material adverse change
in Employee’s duties, authorities, responsibilities, or reporting structure,
provided, however, that Good Reason shall not be deemed to have occurred unless
(A) Employee shall first have provided written notice of said Good Reason to
Asterias within thirty (30) days of the occurrence of the event(s) giving rise
to Good Reason, reasonably explaining such events in said written notice, and
(B) Asterias shall have failed to cure said Good Reason within thirty (30) days
of its receipt of Employee’s written notice, and (C) Employee shall have
provided written notice of termination within thirty (30) days of the expiration
of Asterias’ 30-day cure period.


(v)          “Person” means any natural person or any corporation, partnership,
limited liability Asterias, trust, unincorporated business association, or other
entity.


(vi)          “Voting Securities” means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.


6.          Turnover of Property and Documents on Termination. Executive agrees
that on or before termination of Executive’s employment, Executive will return
to Asterias and all Related Companies all equipment and other property belonging
to Asterias and the Related Companies, and all originals and copies of
Confidential Information (in any and all media and formats, and including any
document or other item containing Confidential Information) in Executive's
possession or control, and all of the following (in any and all media and
formats, and whether or not constituting or containing Confidential Information)
in Executive's possession or control: (a) lists and sources of customers; (b)
proposals or drafts of proposals for any research grant, research or development
project or program, marketing plan, licensing arrangement, or other arrangement
with any third party; (c) reports, job or laboratory notes, specifications, and
drawings pertaining to the research, development, products, patents, and
technology of Asterias and any Related Companies; (d) any and all Intellectual
Property developed by Executive during the course of employment; and (e) the
Manual and memoranda related to the Policies.
 
7

--------------------------------------------------------------------------------

7.          Arbitration. Except for injunctive proceedings against unauthorized
disclosure of Confidential Information, any and all claims or controversies
between Asterias or any Related Company and Executive, including but not limited
to (a) those involving the construction or application of any of the terms,
provisions, or conditions of this Agreement or the Policies; (b) all contract or
tort claims of any kind; and (c) any claim based on any federal, state, or local
law, statute, regulation, or ordinance, including claims for unlawful
discrimination or harassment, shall be settled by arbitration in accordance with
the then current Employment Dispute Resolution Rules of the American Arbitration
Association. Judgment on the award rendered by the arbitrator(s) may be entered
by any court having jurisdiction over the Company and Executive. The location of
the arbitration shall be San Francisco, California. Unless Asterias or a Related
Company and Executive mutually agree otherwise, the arbitrator shall be a
retired judge selected from a panel provided by the American Arbitration
Association, or the Judicial Arbitration and Mediation Service (JAMS). Asterias,
or a Related Company if the Related Company is a party to the arbitration
proceeding, shall pay the arbitrator’s fees and costs. Executive shall pay for
Executive’s own costs and attorneys' fees, if any. Asterias and any Related
Company that is a party to an arbitration proceeding shall pay for its own costs
and attorneys' fees, if any. However, if any party prevails on a statutory claim
which affords the prevailing party attorneys' fees, the arbitrator may award
reasonable attorneys' fees and costs to the prevailing party.


EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF EMPLOYEE’S RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS
AGREEMENT TO ARBITRATE.


8.          Severability. In the event that any of the provisions of this
Agreement or the Policies shall be held to be invalid or unenforceable in whole
or in part, those provisions to the extent enforceable and all other provisions
shall nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement or the Policies. In
the event that any provision relating to a time period of restriction shall be
declared by a court of competent jurisdiction to exceed the maximum time period
such court deems reasonable and enforceable, then the time period of restriction
deemed reasonable and enforceable by the court shall become and shall thereafter
be the maximum time period.


9.          Agreement Read and Understood. Executive acknowledges that Executive
has carefully read the terms of this Agreement, that Executive has had an
opportunity to consult with an attorney or other representative of Executive’s
own choosing regarding this Agreement, that Executive understands the terms of
this Agreement, and that Executive is entering this agreement of Executive’s own
free will.


10.          Complete Agreement, Modification. This Agreement is the complete
agreement between Executive and Asterias on the subjects contained in this
Agreement. This Agreement supersedes and replaces all previous correspondence,
promises, representations, and agreements, if any, either written or oral with
respect to Executive’s employment by Asterias or any Related Company and any
matter covered by this Agreement. No provision of this Agreement may be
modified, amended, or waived except by a written document signed both by
Asterias and Executive.
 
8

--------------------------------------------------------------------------------

11.          Governing Law. This Agreement shall be construed and enforced
according to the laws of the State of California.


12.          Assignability. This Agreement, and the rights and obligations of
Executive and Asterias under this Agreement, may not be assigned by Executive.
Asterias may assign any of its rights and obligations under this Agreement to
any successor or surviving corporation, limited liability company, or other
entity resulting from a merger, consolidation, sale of assets, sale of stock,
sale of membership interests, or other reorganization, upon condition that the
assignee shall assume, either expressly or by operation of law, all of
Asterias's obligations under this Agreement.


13.          Survival. This Section 13 and the covenants and agreements
contained in Sections 4 and 6 of this Agreement shall survive termination of
this Agreement and Executive's employment.


14.          Notices. Any notices or other communication required or permitted
to be given under this Agreement shall be in writing and shall be mailed by
certified mail, return receipt requested, or sent by next business day air
courier service, or personally delivered to the party to whom it is to be given
at the address of such party set forth on the signature page of this Agreement
(or to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 14).
 
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Asterias have executed this Agreement on the
day and year first above written.


EXECUTIVE:
       
/s/ Craig Halberstadt
 
(Signature)
       
Craig Halberstadt
 
(Please Print Name)
       
ASTERIAS:
       
Asterias Biotherapeutics, Inc.
       
s/ Michael Mulroy
 
(Signature)
       
By:
Michael Mulroy
 
Title:
Chief Executive Officer
 





10

--------------------------------------------------------------------------------